Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered March 30, 2011, as amended April 7, 2011, convicting defendant, upon her plea of guilty, of grand larceny in the second degree, and sentencing her, as a second felony offender, to a term of JVa to 9 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment on the ground of unreasonable delay in sentencing, since the delay was not excessive and was occasioned by “plausible reasons” that should not trigger a loss of jurisdiction (see People v Drake, 61 NY2d 359, 366 [1984]). When the People learned that defendant was incarcerated in Pennsylvania, they made reasonably diligent efforts to have her returned for sentencing. The delay resulting from this incarceration was reasonable, given the refusal of the Pennsylvania authorities to extradite defendant during the pendency of her Pennsylvania case (see e.g. People v Ruiz, 44 AD3d 428 [1st Dept 2007], lv denied 10 NY3d 770 [2008]; People v Hendricks, 13 AD3d 61 [1st Dept 2004], lv denied 4 NY3d 764 [2005]).
To the extent defendant is challenging periods of delay other than the period in which she was incarcerated in Pennsylvania, those claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
*413We perceive no basis for reducing the sentence. Concur— Sweeny, J.P., Moskowitz, Renwick, DeGrasse and Gische, JJ.